 In the Matter of Roy E. ROTH COMPANYandUNITED FARM EQUIPMENTAND METAL WORKERS OF AMERICA, C. I. O.CaseNo.13-R-20110.-Decided January 6,19444Mr. Ben T. Reidy,of Rock Island, Ill., for the Company.Meyers & Meyers, by Mr. H. E. Baker,of Chicago, Ill., for the Union.Mr. Louis Cokin,of counsel to the Board.'DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Farm Equipment and MetalWorkers of America, C. I. 0., herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Roy E. Roth Company, Rock Island, Illinois, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before John R. Hill,Trial Examiner.Said hearing was held at Rock Island, Illinois, onNovember 29, 1943.The Company and the Union appeared at andparticipated in the hearing.'All parties, were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THECOMPANYRoy E. Roth Company is an Illinois corporation with its principalplace of business at Rock Island, Illinois, where it is engaged in themanufacture of machine parts.During 1942 the Company purchased'AlthoughInternationalAssociationof Machinists was servedwith Noticeof Hearing,it did notappear.54 N. L. R. B., No. 53.380 ROY E.ROTHCOMPANY381raw materials valued in excess of $50,000, over 50 percent of whichwas shipped to it from points outside the State of Illinois.During thesameperiod the Company manufactured products valued in excessof $100,000, about 37 percent of which was shipped to points outsidethe State of Illinois.The Company admits that it is engaged incommerce within the meaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDUnited Farm Equipment and Metal Workers of America is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn October 12, 1943, the Union requested the Company to recog-nize it as the exclusive collective bargaining representative of theCompany's employees.The Company refused this request,A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found to be appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union urges that all production and maintenance, employeesof the Company, including assistant foremen, the millwright boss,inspectors, the shipping clerk, and the receiving clerk, but excludingforemen, the chief inspector, supervisory employees, office clericalemployees, -engineering staff, and guards, constitute an appropriateunit.The only controversy with respect to the unit concerns assistantforemen, the millwright boss, and the shipping clerk.The Unionwould include such employees in the unit, while the Company wouldexclude them.The Company employs three persons classified by it as assistantforemen.They have the authority to effectively recommend the hir-ing and discharging of their subordinates.We find that the assistantforemen are supervisory employees and as such we shall exclude themfrom the unit.The millwright boss is in charge of- a crew of three to four men.The millwright boss receives about 25 percent more compensation than'The Regional Director reported that the Union presented 37 applicationmembershipcards bearing apparently genuine signatures of persons whose names appear on theOctober 24, 1943, pay roll of the Company. There are approximately 107 employees inthe appropriate unit. 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis subordinates and assigns work to various employees. In addition,he recommends the discipline of his subordinates.Under the cir-cumstances, we shall exclude the millwright boss from the unit.The shipping clerk spends between 40 and 50 percent of his timeperforming clerical duties and in addition directs and supervises thework of one or more employees.He is directly responsible to thesuperintendent for the accuracy of shipping records, the arrangementof transportation facilities, tools, and small items of raw materials.The shipping clerk also recommends the hiring of temporary em-ployees.Inasmuch as the duties of the shipping clerk are clericaland supervisory in nature, we shall exclude him from the unit.We find that all production and maintenance employees of theCompany, including inspectors and the receiving clerk, but excludingthe engineering staff, office clerical employees, guards, assistant fore-men, the millwright boss, the shipping clerk, foremen, the chief in-spector, and any other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the Act:V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Roy E. RothCompany, Rock Island,Illinois, an election by secret ballot shall beconducted as early as possible,but not later than thirty(30) daysfrom the date of this Direction,under the direction and supervisionof the Regional Director for the Thirteenth Region, acting in thismatteras agent for the National Labor Relations Board,and subjectto Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above,who were employed during the pay-roll period immediately ROY E.ROTH COMPANY383preceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding any who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether or not they desire to be representedby United Farm Equipment and Metal Workers of America, C. I. 0.,for the purposes of collective bargaining.